Title: To George Washington from Robert Randall, 14 January 1796
From: Randall, Robert
To: Washington, George


          
            Prison 14th Jany 1796.
            The Memorial of Robert Randall Humbly Sheweth
          
          That Your Memorialist has been committed to close confinement in the Goal of the City of Philadelphia as well upon an Arrest agreable to an Order of the House of Representatives in Congress as upon an Arrest of the Marshall of the United States in consequence of a prosecution against Your Memorialist at suit of the said United States, & both Arrests grounded on a charge of a breach of Priviledge and contempt of the House of Representatives.
          That Your Memorialist has by a resolution of the House of Representatives in Congress adopted Yesterday been discharged from the Custody of the Sargeant at Arms Upon the payment of fees And is now under confinement under the said prosecution only.
          That Your Memorialist with due deference submits it to the opinion of your Excellency whether the proceedings against him in Congress do not in their operation supersede the

prosecution instituted against him in the Courts of the United States, and whether the said prosecution can therefore be supported. Your Memorialist would with the same deference farther submit whether the offence charged—which in its greatest extent only implicates an attempt to corrupt—& Not an Actual corruption—is cognizable by the Courts of the United States & therefore the punishment already suffered is not the only one that by the Laws of the Country can be inflicted.
          Your Memorialist would farther state that he has received the reprimand of the Honourable house of representatives in Congress, and in Virtue of their Order has suffered an imprisonment which Congress by the passage of the above mentioned resolution must have conceived an adequate punishment for the offence which in their opinion he had committed.
          Your Memorialist therefore prays Your Excellency that Your E[x]cellency will in Your clemency Authorise and direct the Attorney General of the United States to enter a Noli Prosequi in the said prosecution that Your Memorialist may thereby be released intirely from his present confinement, & the linient views of the House of Representatives of the United States be compleatly and fully carried into effect. And Your Memorialist will ever pray &c.
          
            Robert Randall
          
        